Citation Nr: 1046134	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-18 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1995 to December 1997.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In June 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that hearing is 
of record.

This matter was previously before the Board in August 2007.  At 
that time the Board found that new and material evidence had been 
received and reopened the Veteran's claim of entitlement to 
service connection for a low back disability.  The reopened 
service connection claim was then remanded to the RO for de novo 
consideration.  This matter was again before the Board in January 
2008 when the Board denied the Veteran's claim.  The Veteran 
appealed the January 2008 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a memorandum 
decision dated in October 2009, the Court vacated the Board's 
January 2008 decision and remanded the matter to the Board for 
further adjudication consistent with its decision. 


FINDINGS OF FACT

1.  The evidence of record demonstrates complaints of low back 
pain syndrome in service, complaints of low back pain upon 
separation from service, and complaints of low back pain within 
six months of separation from service.

2.  The Veteran is competent to attest to low back pain since 
service, and there is no evidence of record which reflects that 
she is less than credible with regard to any such averment.

3.  The competent credible clinical evidence of record weighs 
against a finding that the Veteran's scoliosis and spina bifida 
occulta are causally related to active service.


CONCLUSIONS OF LAW

1.  A back disability of low back pain syndrome was incurred in 
active service.  38 U.S.C.A. §§ 1101, 5103A, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2010).

2.  Scoliosis and spina bifida occulta were not incurred in, or 
aggravated by, active service. 38 U.S.C.A. §§ 1101, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
it will assist in substantiating or that is necessary to 
substantiate the elements of the claim as reasonably contemplated 
by the application.  This includes notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

VA satisfied its duty to notify as to the claim by means of May 
2004, March 2006, and July 2006 letters from the RO to the 
appellant.  These letters informed her of what evidence was 
required to substantiate the claim and of her and VA's respective 
duties for obtaining evidence.  Additionally, the March 2006 and 
July 2006 letters informed the Veteran as to the law pertaining 
to the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that compliance with 38 U.S.C.A. § 5103 required that VCAA notice 
be provided prior to an initial unfavorable agency of original 
jurisdiction decision.  Because the VCAA notice in this case was 
not completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
Here, the Board finds that any defect with respect to the timing 
of the VCAA notice was harmless error.  Although complete VCAA 
notice was provided to the appellant after the initial 
adjudication , the claim was readjudicated thereafter and a 
supplemental statement of the case was provided to the Veteran in 
October 2007.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to her.

The VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996).  The Board finds the VCAA notice requirements 
have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the 
Veteran's service treatment records (STRs), private records, VA 
examination records, and the Veteran's statements in support of 
her claim.  The Board has carefully reviewed the statements and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

A VA examination and opinion with respect to the issue on appeal 
was obtained in February 2006.  38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination/opinion obtained in this case 
is adequate.  It considers the pertinent evidence of record, to 
include statements of the Veteran regarding in-service trauma, x-
rays, and medical records.  Rationale was provided for the 
opinion proffered.  

The Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further development 
is required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury."  Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is competent 
in a particular case is a question of fact to be decided by the 
Board in the first instance.  The Court set forth a two-step 
analysis to evaluate the competency of lay evidence.  First, 
Board must first determine whether the disability is the type of 
injury for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting his 
claimed injury -to determine whether to grant service 
connection.  The Board observes that this Federal Circuit 
decision is nonprecedential.  However, see Bethea v. Derwinski, 2 
Vet. App. 252, 254 (1992) [a non-precedential Court decision may 
be cited "for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to the utility of Court 
decisions, it surely applies to the utility of a decision of a 
superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 
2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the Federal 
Circuit has held that the Board must review the entire record, 
but does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, and 
the Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.

The Veteran avers that she has a low back disability as a result 
of active service.  She avers that while on active duty she 
injured her back while "pulling-in" a submarine, lifting five-
gallon buckets of paint, and hitting her back against a fire 
extinguisher when working on a dry dock. (See Travel Board 
Transcript, pages 3-6).

The Veteran's clinical enlistment examination and report of 
medical history, each dated in June 1994, reveal a normal spine 
upon examination and no complaints regarding her back.  A June 
27, 1997 STR reflects that the Veteran complained of middle/low 
back pain.  (The Board notes that the Veteran testified at the 
Board hearing that she believed her back pain began on June 11, 
1997; however, the record reflects that the "11 Jun 97" date on 
the STR refers to the Veteran's last menstrual period, and not 
the date of the actual visit, which is typed on the upper right 
of the STR.)  It was noted that she had lay down on a bed and was 
unable to get back up.  The Veteran described the pain as an 
"8" out of "10" on a pain scale.  She reported that she had 
been doing some heaving lifting in the past week.  Upon 
examination, it was noted that there was no obvious deformity to 
the spine.  The diagnosis was "mechanical low back pain / 
midback."  She was given "quarters" for 48 hours and released 
approximately three hours after admission.  An STR dated June 30, 
1997, reflects that the Veteran complained of low back pain of 
four days in duration, had been previously seen for muscle spasm 
of the lower back, and had been given medication.  The Veteran 
reported that her back felt "a bit better" than earlier, but 
that she still had a stiff back.   Upon examination, no spasms 
were noted.  The assessment was "resolving" low back syndrome.   
She was to continue with prescribed medication and given light 
duty for seven days, with no heavy lifting more than 10 pounds, 
and no prolonged standing.  

A consultation record, dated in October 1997, noted a provisional 
diagnosis of chronic low back pain and stated "[p]lease 
evaluate/admit to back school."  A November 4, 1997 annotation, 
and a separate STR, reflect that she attended back school.  

On her December 1997 report of medical history, the Veteran 
reported wearing a back brace or support and noted recurrent back 
pain or back injury.  She further noted that she had recurrent 
back pain and spasm since April 1997 and that the pain became 
more chronic and more frequent in June 1997.  She noted seven 
medications which she had taken.  The physician's summary notes 
that the Veteran had continuous complaints of pain and was 
scheduled for physical therapy the next day.  It was noted that 
she had occasional pain down the back of her leg to the ankle.   

The Veteran's December 1997 report of medical examination for 
separation purposes reflects a normal spine; however, it is dated 
the same day as the physician's summary note mentioned above.  In 
addition, it also states "x-ray ordered today, ][unreadable] 
[within normal limits], [radiology] report pending."  No 
corresponding radiology report is associated with the claims 
file, and the Veteran separated from service three days after her 
examination.  

A post-service VA examination report in June 1998 reflects a 
diagnosis of mild scoliosis of the lumbar spine with spina bifida 
occulta S1 level and no evidence of lumbar strain.  An X-ray of 
the Veteran's lumbosacral spine showed scoliosis and spina bifida 
occulta.  Post- service VA treatment records also show diagnoses 
of scoliosis, spina bifida occulta and low/lumbar back pain. (See 
VA treatment records, dated in March 1998 and June 1999.) 

A September 1998 private medical record reflects that the Veteran 
had chronic low back pain.  It was noted that she would be placed 
on "Robaxin", which she had previously taken, and sent to a 
pain clinic.  

A report of a February 2006 VA examination reflects that Veteran 
complained of a painful lower back with an intensity of 8/10.  
She reported that standing and sitting for a long time increases 
the pain, bending and lifting are difficult, and performing 
activities of daily living and work are limited.  She also noted 
taking medication to help relieve the pain.  Upon clinical 
examination, the VA examiner opined that it "is less than likely 
as not that the current manifestation of [the] veteran's back 
condition is due to the same condition that caused the painful 
back in the service."  The examination report indicated that the 
VA examiner reviewed the Veteran's claims folder, to include STRs 
and post service clinical records.  The rationale for the VA 
examiner's opinion is based on the fact that the Veteran's injury 
happened almost eight years prior to the 2006 VA examination and 
at "present time, in spite of prolonged treatment, [the 
veteran's] manifestations are severely inconsistent in relation 
to any objective findings in the spine, skeletal structure and 
lumbosacral muscles."  The VA examiner also noted that scoliosis 
and spina bifida occulta are developmental conditions and they do 
not produce any symptoms.

A June 2007 statement by Dr. M.L., reflects that Dr. M.L. had 
seen the Veteran on several occasions regarding her low back 
pain.  Dr. M.L. provided an opinion that it is at least as likely 
as not that the Veteran's condition concerning her lumbar spine 
with mild scoliosis and spina bifida occulta at the S1 level is 
related to the work she performed while in service.  The June 
2007 private physician's statement does not indicate that the 
veteran's claims file or medical records had been considered in 
rendering the opinion.

In weighing the probative value of the medical opinions noted 
above, the Board finds the February 2006 VA examiner's opinion to 
be more probative than the private opinion dated in June 2007 
with regard to scoliosis and spina bifida occulta.  The VA 
examiner noted that both conditions are developmental conditions 
and do not produce any symptoms.  While the private medical 
examiner noted that the Veteran's lumbar spine with scoliosis and 
spina bifida occulta is at least as likely as not related to 
service, he did not differentiate between chronic low back pain, 
scoliosis, and spina bifida occulta or discuss whether they were 
developmental conditions.  Moreover, the examiner did not cite to 
any in-service injuries or complaints which could be causally 
related to her scoliosis or spina bifida occulta, but merely 
noted work in service.  There is no evidence of record that the 
examiner was familiar with the Veteran's complaints of back pain 
in service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(stating that factors for assessing the probative value of a 
medical opinion are the physician's access to the claims folder 
and the thoroughness and detail of the opinion).  Thus, the Board 
finds that the preponderance of the evidence is against a grant 
of service connection for scoliosis and spina bifida occulta.  
Service connection cannot be granted for a congenital or 
developmental defective.  See 38 C.F.R. §§ 3.303(c) and 4.9 
(noting that a congenital or developmental defect is not 
considered a disease for purposes of VA disability compensation); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting 
that if the disposition of a claim is based on the law, and not 
the facts of the case, the claim must be denied based on a lack 
of entitlement under the law).

An exception to the rule on developmental defects is if there is 
probative evidence of additional disability due to aggravation by 
superimposed disease or injury.  In this regard, the Board again 
notes that the VA examiner stated that spina bifida occulta and 
scoliosis do not cause pain or other symptoms, and there is no 
evidence of record that they were worsened due to service. See 
Monroe v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995).

The Board next considers the Veteran's claim of lower back pain 
syndrome.  The Board notes that the Veteran complained of back 
pain in service, upon her separation examination, and within six 
months of separation.  In addition, in an August 1999 statement, 
she contended that she had had her back pain since before she was 
separated from service.  The Board finds that the in-service 
evidence, specifically, the June 1997 STR, is sufficient to 
establish demonstration of pain resulting from an in-service 
injury.  The Board notes that the Veteran can attest to factual 
matters of which she has first-hand knowledge, e.g., experiencing 
back pain since service. See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The evidence of record also shows 
continuous complaints of pain for many months after the June 1997 
incident in service, and a positive nexus opinion from a private 
examiner.  Although the examiner did not note any specific injury 
in service, or provide a rationale, his opinion appears to 
support the Veteran's contention that she had pain since 
separation from service.  The Board is mindful that the February 
2006 VA examiner found that it is less than likely as not that 
the current manifestation of [the] veteran's back condition is 
due to the same condition that caused the painful back in the 
service."  The Board notes however, that the examiner appears to 
have considered the Veteran's back condition as "scoliosis and 
spina bifida" and did not specifically address whether the 
Veteran's complaints of pain could be attributed to "chronic low 
back syndrome" regardless of the scoliosis and spina bifida.  
The Board is also mindful that the February 2006 VA examiner 
opined that the Veteran's manifestations are severely 
inconsistent in relation to any objective findings in the spine, 
skeletal structure and lumbosacral muscles.  Nonetheless, the 
record, to include 1998 medical records and the August 1999 
statement by the Veteran, does establish low back pain syndrome 
in service, and continuity of symptomatology since service.  
While ordinarily pain is not sufficient to establish service 
connection as it does not constitute a disability, in this case, 
the Board finds that the Veteran's current manifestations of pain 
are a residual of an injury in service, based on continuity of 
symptomatology.  Therefore, service connection is warranted. 

In conclusion, giving the benefit of the doubt to the Veteran, 
the Board finds that the evidence of record supports service-
connection for chronic low back pain syndrome.  However, the 
preponderance of the evidence is against a finding that the 
Veteran's scoliosis and spina bifida occulta are related to 
service.  Thus, service connection is not granted for scoliosis 
and spina bifda occulta. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to service connection for chronic low back pain 
syndrome, unrelated to scoliosis and spina bifida occulta, is 
granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


